SUMMARY ORDER

Defendant-Counter-Claimant-Appellant Josette Dumont DeCarlo, executrix of the estate of Daniel S. DeCarlo, appeals from a judgment of the United States District Court for the Southern District of New York (Lewis A. Kaplan, Judge) dated June 11, 2003 granting summary judgment in favor of Plaintiff-Counter-DefendantAppellee Archie Comic Publications, Inc. (“ACP”) and permanently enjoining DeCarlo’s estate from challenging ACP’s ownership of intellectual property associated with certain cartoon characters. Familiarity is assumed as to the facts of this case, its procedural context, and the issues that have been raised for appellate review.
We affirm for substantially the reasons stated in the April 23, 2003 memorandum opinion issued by the District Court. See Archie Comic Publ’ns, Inc. v. DeCarlo, 258 F.Supp.2d 315 (S.D.N.Y.2003).
We have reviewed the remaining arguments raised on appeal and find them to be without merit. Accordingly, the judgment of the District Court is hereby AFFIRMED.